Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/3/22 have been fully considered but they are not persuasive. Applicant argues to features that are not claimed. Examiner proposed to amend claims to incorporate the argued features with the function of it in order to put the application in condition of allowance. The Representative agreed to submit the proposed amendment to the client, however, no response was received. To the arguments that Straub teaches he transducers 120, 13 are mounted on the spool piece 100 is not persuasive. With respect to Fig. 3, the part on the left of the threads is to be inserted into the flow while the part of the transducer housing on the right of the threads would be outside of the pipe wall. Transducer element 314 is place in the transducer housing as claimed. The portion that is to the left of the threading will be inserted into the flow passage, while the portion to the right of the threading will extend outward. The walls of the transducer ports would be part of the inner surface of the tube. thus, the combination teaches the claimed invention. Thus, the rejection has been maintained and made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Bottner et al. (2019/0195671) in view of Straub et al. (7,557,490) (hereinafter Bottner or Straub).
Regarding claim 1, Bottner teaches a consumption meter (200) arranged to measure a flow rate of a fluid, the consumption meter comprising a tube (210) comprising a through-going opening for passage of the fluid between an inlet (211) and an outlet (212) and two transducer holes (216,217) in a wall of the tube; a meter housing (250, 230 (231), 240 (241)) arranged at the tube, comprising two transducer housings (230, 240) and a main housing (250); first and second ultrasonic transducers (290, 291) arranged in the transducer housings for transmitting and receiving ultrasonic signals propagating through the fluid; and a control circuit (266, para 0111) arranged in the meter housing for operating the first and second ultrasonic transducers, and being arranged to generate a signal according to the flow rate of the fluid and wherein the main housing is arranged to engage with the transducer housing to constitute a closed meter housing (Fig. 2). Bottner does not explicitly teach the transducer housing comprises an internal transducer housing element arranged at an inner surface of the tube and an external transducer housing element arranged at an outer surface of the tube, and wherein the internal transducer housing element and/or the external transducer housing element are arranged to extend through the transducer hole in the wall of the tube and to engage, such that the transducer housing is fixated to the tube. Straub teaches the transducer housing (210) comprises an internal transducer housing element (302) arranged at an inner surface of the tube and an external transducer housing element (304) arranged at an outer surface of the tube, and wherein the internal transducer housing element and/or the external transducer housing element are arranged to extend through the transducer hole (Fig. 1) in the wall of the tube and to engage, such that the transducer housing is fixated to the tube. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the transducer housing in two parts as taught by Straub for the transducer housing of Bottner since it is known in the art that a single piece housing can be formed in two separate housing structures as it is nothing more than an obvious matter of design choice and furthermore, making it in two separate parts, it would be convenient to dispose of one piece in case it is damaged. 
Regarding claim 2, Bottner teaches the meter housing being a water tight and/or sealed enclosure (para 0121, 0139).
Regarding claims 3 and 4, while Bottner does not explicitly teach the tube is a welded tube or a seamless tube or the tube being provided as a tube section provided with flange-elements in opposite ends, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form a seamless or welded tube with flanges as it would be manufacturable cost effectively and with time savings.
Regarding claim 5, Bottner teaches the tube having a substantially cylindrical shape and a substantially smooth inner surface and outer surface (para 0097).
Regarding claim 7, Bottner in view of Straub teach the main housing being arranged to engage with the external transducer housing element (Fig. 2).
Regarding claim 8, Bottner in view of Straub inherently teach the meter housing being sealed by sealing means between the internal transducer housing element and the external transducer housing element and between the external transducer housing element and the main housing in order to prevent leakage.
Regarding claim 9, Bottner teaches the transducer housing or the main housing comprising a union nut (258) arranged for engaging the transducer housing and the main housing.
Regarding claim 10, Bottner teaches the meter housing is sealed by sealing means (256,
257) between the internal transducer housing element and the main housing (Fig. 2).
Regarding claim 11, Bottner teaches sealing means being provided between the internal
transducer housing element and the inner surface of the tube (Fig. 2).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bottner in
view of Straub as applied to claim 1 above, and further in view of Ueberschlag et al.
(2013/0192386) (hereinafter Ueberschlag).
Regarding claim 12, Bottner in view of Straub teach the ultrasonic transducer being
mounted on an inner surface of the internal transducer housing element (Fig. 2). Bottner does not
explicitly teach the transducer housing further comprising a transducer interfacing element
arranged to apply a force to the ultrasonic transducer to improve contact between the ultrasonic
transducer and the inner surface of the internal transducer housing, Ueberschlag teaches the
transducer housing further comprising a transducer interfacing element (15, 16) arranged to
apply a force to the ultrasonic transducer to improve contact between the ultrasonic transducer
and the inner surface of the internal transducer housing (Fig. 2, 5). It would have been obvious to
one having ordinary skill in the art at the time the invention was made to provide an interfacing
element as taught by Ueberschlag in the device of Bottner in view of Straub since it is within the
scope of a skilled individual to provide an interface between the transducer and the transducer
housing since such an arrangement would provide a clamping feature to efficiently attach the
transducer to the housing surface and also provide acoustic decoupling between the first and
second housing parts.
Regarding claim 13, Ueberschlag teaches the transducer interfacing element comprising a
resilient element (15, para 0022) and transducer contacts (10) arranged to create electrical
connection to the ultrasonic transducer.
Regarding claim 14, Bottner in view of Straub and further in view of Ueberschlag teach
the main housing applying a force to the transducer interfacing element and the control circuit
automatically connects to the transducer contacts when the main housing is mounted on the
transducer housing (Fig. 2).
Regarding claim 15, Bottner teaches a sleeve (measurement tube 215) is arranged inside
the tube (210).


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,499,853. Although the claims at issue are not identical, they are not patentably distinct from each other because both the inventions are directed to the same invention of a consumption meter in which the meter includes a main housing and a pair of transducer housings.
Allowable Subject Matter
Claim 16 is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/18/2022